United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2182
                        ___________________________

                                Joe Henry Bandy, III

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

            Commissioner of Correction; Jeff Peterson; Craig Oseland

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: April 18, 2017
                               Filed: April 21, 2017
                                   [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Joe Bandy, a civilly committed detainee at the Minnesota Sex Offender
Program, appeals following the district court’s1 adverse grant of judgment on the

      1
        The Honorable John R. Tunheim, Chief Judge, United States District Court for
the district of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.
pleadings in his 42 U.S.C. § 1983 action. Upon careful consideration of Mr. Bandy’s
appellate arguments and the district court record, see McIvor v. Credit Control Servs.,
Inc., 773 F.3d 909, 912-13 (8th Cir. 2014) (reviewing de novo grant of judgment on
the pleadings), we find no basis for reversal.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-